UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Marcio Uhalde,
Plaintiff,
_y—
Roadway Moving & Storage, Inc.,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

, moe ew mma

- JAN 13 2020.

18-cv-9962 (AJN)

ORDER

On December 5, 2019, the Court ordered the parties to submit the written status update

that was due November 23, 2019 by December 11, 2019. See Dkt. No. 42.
On December 6, 2019, Defendant filed a letter informing the Court that “[s]ince the date

of the Court’s order dated May 23, 2019... . compelling Plaintiff to arbitrate its claims, Plaintiff

has neither pursued its claims nor pursued arbitration.” Dkt. No. 43. Defendant further informed

the Court that it has not heard from Plaintiffs counsel for over six months. Jd.

On December 19, 2019, the Court ordered Plaintiff to respond to Defendant’s December

6 letter by December 23, 2019. Dkt. No. 44. In that Order, the Court advised Plaintiff that

failure to comply with the Court’s Order may result in his claim being dismissed with prejudice

for failure to prosecute. Id.

On December 23, 2019, the Court received a letter from the Ottinger Firm stating that it

no longer represents Plaintiff but had provided him with the Court’s December 5 and December

19 Orders and subsequently reminded him of the Court’s December 23 deadline. Dkt. No. 45.

As of the date of this Order, the Court has not received any response from Plaintiff to

Defendant’s December 6 letter. Plaintiff shall provide such response by January 31, 2020.

 
The Court again advises Plaintiff that failure to comply with this Order may result in his
claim being dismissed with prejudice for failure to prosecute. See Baptiste v. Sommers, 768 F.3d
212, 216 (2d Cir. 2014) (“Rule 41(b) of the Federal Rules of Civil Procedure authorizes the
district court to dismiss an action ‘[i]f the plaintiff fails to prosecute or to comply with [the] rules
or a court order.’”).

Plaintiffs counsel is ordered to serve this Order on Plaintiff and file proof of service on
the public docket by January 17, 2020. Furthermore, if Plaintiff's counsel indeed no longer
represents Plaintiff, he shall submit a notice of withdrawal pursuant to Local Rule 1.4 by January
17, 2020. In that notice of withdrawal, he shall provide the Court with Plaintiff's current
address.

SO ORDERED.

Dated: January \9 , 2020

New York, New York

 

U ALISON J. NATHAN
United States District Judge

 
